Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election Restrictions 
1. Applicant’s election without traverse of species ((A) virus (not vector); Parvoviridae; AAV; AAV2; VCP of VP1; (i); R588; G453; SEQ ID NO: 1; wherein one or more acids of the VP1 C-terminal are deleted; LCAR TSEA – NY-BR1) in the reply filed on 11/5/2021 is acknowledged.
Claims 1-12, 14-20 are under consideration.

Priority
2. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
3. The information disclosure statement (IDS) was submitted on 2/24/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4. The drawings are objected to because:  

Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings (Figure 12) are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
5. The disclosure is objected to because of the following informalities: 

A. The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on pages 15, 16. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

B. The use of trademarked terms has been noted in this application on pages 33, 34. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

C. Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because: it is too long.
Correction is required.  See MPEP § 608.01(b).

D. Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d) on pages 31, 34.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Claim Objections
6. Claims 3, 4, 5, 9, 10, 14, 18, 19, 20 are objected to because of the following informalities: 
Claims 3, 9, 10, 14, 19, 20 recite “Claim”. For consistency with the other claims, the term should not be capitalized.
Claims 4, 18 should recite a comma after reciting dependency for consistency with the other claims. For example, claim 4 should recite “… the VSP according to claim 3, wherein … ”. 
For improved language, claim 5 should recite “the VSP according to claim 3” instead of “the VSP according to any of claim 3”.
Claim 20 should recite a period.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7. Claims 2-7, 9, 19, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claims 2-7, 9, 19, 20 as submitted 11/5/2021. 
Claims 2, 3, 6, 9 recite “preferably”. It is not clear if the subsequent recitations are claim limitations or not.
Claim 19 recites the limitation "wherein the immune response is due to the subject having received an adoptive immune therapy, wherein the therapy is a CAR cell therapy".  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "wherein the immune response is due to a subject having received an adoptive immune therapy".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. Claims 1-5, 8-12, 14, 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ritter et al. (WO2008145401A2)(See PTO-892: Notice of References Cited) in view of Gardyan et al. (“Identification of NY-BR-1-specific CD4+ T cell epitopes using HLA-transgenic mice,” Int. J. Cancer 136: 2588-2597 (2015))(See PTO-892: Notice of References Cited).
See claims 1-5, 8-12, 14, 15, 19 as submitted 11/5/2021. 
See also the 35 U.S.C. 112(b) rejection above.
Ritter et al. teaches: parvoviral mutated structural protein (abstract)(as recited in claims 1, 2); as well as multimeric structure comprising the protein, nucleic acid encoding the protein, virus comprising the protein (abstract)(wherein structural protein means protein that is part of capsid of the virus (p. 7)(capsomeric structure, capsid, virus as recited in claim 1; nucleic acid in claim 11)); treating tumor disease, including breast cancer (p. 48); AAV particle (p. 26)(as recited in claims 1, 3); heterologous acid into parvovirus structural protein (p. 11); of AAV2 (p. 7)(as recited in claims 1, 3, 4); VP1 (p. 21)(as recited in claim 5); inactive or inactivated forms (p. 46)(reading on non-infectious as recited in claim 12); administering structure comprising VSP (p. 49)(as recited in claim 14); cellular response (p. 15)(as recited in claim 15).
Ritter et al. does not teach LCAR; LCAR comprises or consists of at least one epitope of TSEA; NY-BR1 (as recited in claims 8, 9, 10).
Gardyan et al. teaches epitope for use against breast cancer (abstract); including NY-BR1 epitope (comprising or “has” a length of 6 amino acids (See MPEP 2111))(Table 1; p. 2591)(as recited in claims 8-10).
One of ordinary skill in the art would have been motivated to use epitope as taught by Gardyan et al. with the protein as taught by Ritter et al. Ritter et al. teaches use of heterologous protein and treating cancer, and Gardyan et al., which also teaches treating cancer, teaches such a protein for use in treating cancer (See MPEP 2144.06: Substituting equivalents known for the same purpose).
As to claim 19, see the 35 U.S.C. 112(b) rejection above. Such a recitation is interpreted as flowing from the method and composition as recited in claim 14 (See also MPEP 2111.04: The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative steps”);… In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
One of ordinary skill in the art would have had a reasonable expectation of success for
using epitope as taught by Gardyan et al. with the protein as taught by Ritter et al. There would have been a reasonable expectation of success given the underlying materials (epitopes as taught by Ritter et al. and Gardyan et al.) and methods (using epitopes as taught by Ritter et al. and Gardyan et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

9. Claims 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ritter et al. in view of Gardyan et al. as applied to claims 1-5, 8-12, 14, 15 above, and further in view of Russell et al. (U.S. Patent No. 6156303)(See PTO-892: Notice of References Cited).
See claims 6, 7 as submitted 11/5/2021.
It is noted claim 6 recites “VP1 according to SEQ ID NO: 1 or a variant thereof having at least 90% sequence identity to SEQ ID NO: 1, or at an analogous position of VP1 of a different AAV serotype or a variant thereof”.
See the teachings of Ritter et al. in view of Gardyan et al. above. It is noted that Ritter et al. already teaches or suggests insertions at positions 453, 588 relative to VP1 of AAV2 (p. 21); wherein insertion can go along with deletion of structural protein (p. 11); wherein insertion may be C-terminal (p. 21)(as recited in claim 7).
Ritter et al. in view of Gardyan et al. does not teach SEQ NO: 1.
Russell et al. teaches: VP1 of AAV2 and peptide AAB59844 (See Result 1 of STIC Sequence Search Result 20220107_121325_us-16-641-611-1.rag in SCORE; wherein AAB59844 has 100% identity with instant SEQ ID NO: 1).
One of ordinary skill in the art would have been motivated to insert at VP1 positions 453 and 588 as taught by Ritter et al. in view of Gardyan et al. relative to SEQ ID NO: 1 of Russell et al. Ritter et al. in view of Gardyan et al. teaches insertions at positions 453, 588 relative to VP1 of AAV2, and Russell et al. teaches such a VP1 of AAV2 (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for
inserting at VP1 positions 453 and 588 as taught by Ritter et al. in view of Gardyan et al. relative to SEQ ID NO: 1 of Russell et al. There would have been a reasonable expectation of success given the underlying materials (AAV VP1 and AAV2 as taught by Ritter et al. in view of Gardyan et al. and Russell et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

10. Claims 16-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ritter et al. in view of Gardyan et al. as applied to claims 1-5, 8-12, 14, 15 above, and further in view of Chaudhary et al. (US20190112380)(See PTO-892: Notice of References Cited).
See claims 16-18, 20 as submitted 11/5/2021.
See the teachings of Ritter et al. in view of Gardyan et al. above.
Ritter et al. in view of Gardyan et al. do not teach a modified cell expressing a CAR, that is specifically bound by said capsomeric structure, said capsid, said VLP, or said virus.
Chaudhary et al. teaches: a cell, comprising nucleic acids encoding a chimeric antigen receptor (CAR); including CAR targeting NY-BR1 [0054]; chimeric antigen receptors for treating cancers. Further, Chaudhary et al. teaches wherein: In some embodiments, the ASD of the CARs described herein have a binding affinity (KD) of 10.sup.-4M to 10.sup.-8M, 10.sup.-5 M to 10.sup.-7M, 10.sup.-6M or 10.sup.-7M, for the target antigen.
One of ordinary skill in the art would have been motivated to combine a capsomeric structure, a capsid, a VLP, or a virus comprising at least one VSP according to claim 1, wherein the virus is non- infectious as taught by Ritter et al. in view of Gardyan et al. and a modified cell expressing a CAR, that is specifically bound by said capsomeric structure, said capsid, said VLP, or said virus as taught by Chaudhary et al. Ritter et al. in view of Gardyan et al. teach composition for treating cancer, and Chaudhary et al. also teaches composition for treating cancer (See MPEP 2144.06: Art Recognized Equivalence for the Same Purpose: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).
Further, as Chaudhary et al. teaches CAR for NY-BR1; and Ritter et al. in view of Gardyan et al. teaches epitope NY-BR1, it is asserted that Ritter et al. in view of Gardyan et al. and further in view of Chaudhary et al. teaches or suggests CAR that is specifically bound by said capsomeric structure, said capsid, said VLP or said virus as recited in claim 16.
Further, as to claim 17, such a recitation is considered to be a parameter determined by routine optimization according to one of ordinary skill in the art in view of the teachings or suggestions of Ritter et al. in view of Gardyan et al. in view of Chaudhary et al. (See MPEP 2144.05: II. ROUTINE OPTIMIZATION: A.Optimization Within Prior Art Conditions or Through Routine Experimentation: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
One of ordinary skill in the art would have had a reasonable expectation of success for
combining a capsomeric structure, a capsid, a VLP, or a virus comprising at least one VSP according to claim 1, wherein the viral vector or virus is non- infectious as taught by Ritter et al. in view of Gardyan et al. and a modified cell expressing a CAR, that is specifically bound by said capsomeric structure, said capsid, said VLP, said viral vector or said virus as taught by Chaudhary et al. There would have been a reasonable expectation of success given the underlying materials and methods (treating breast cancer as taught by Ritter et al. in view of Gardyan et al. and Chaudhary et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Further as to claim 18, the instructions are not considered to distinguish the product from that as taught or suggested by Ritter et al. in view of Gardyan et al. and Chaudhary et al. (See MPEP 2112.01: III. PRODUCT CLAIMS – NONFUNCTIONAL PRINTED MATTER DOES NOT DISTINGUISH CLAIMED PRODUCT FROM OTHERWISE IDENTICAL PRIOR ART PRODUCT: Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004)).
As to claim 20, see the 35 U.S.C. 112(b) rejection above. Such a recitation is interpreted as flowing from the composition as recited in claim 18 (See also MPEP 2111.04: The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative steps”);… In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); … See MPEP 2112: 2112.01 Composition, Product, and  Apparatus Claims: I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); … II. COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES: “Products of identical chemical composition can not have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.).
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
11. In view of 35 U.S.C. 101, the products as recited in claim 1, 11 are not considered to read upon naturally occurring products. Claim 1 recites protein comprising ligand binding to chimeric antigen receptor (See Barrett et al. (“Chimeric Antigen Receptor Therapy for Cancer, Annu Rev Med 65: 333-47 (2014))(See PTO-892: Notice of References Cited) teaching: chimeric antigen receptor therapy; targeting tumor associated cell surface antigen (abstract)).
12. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A. Yan et al. (“The application of virus-like particles as vaccines and biological vehicles,” Appl Microbiol Biotechnol 99: 10415-10432 (2015))(See PTO-892: Notice of References Cited) teaches: wherein VLPs can be self-assembled by viral structural proteins; their capsids can be modified by genetic insertion or chemical conjugation while facilitating multivalent display of homologous or heterogeneous epitope antigen (abstract); Table 1 teaching picornaviridae; circoviridae; paramyxoviridae; flaviviridae; caliciviridae.
B. Frietze et al. (“Engineering virus-like particles as vaccine platforms,” Curr Opin Virol 18:44-49 (2016))(See PTO-892: Notice of References Cited) teaches: VLPs as vaccine platforms to increase immunogenicity of heterologous antigens (p. 1); VLP platforms including PP7, norovirus; cowpea mosaic (Table 1)
13. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648